                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

DAYS CORPORATION,                  )
                                   )
     Plaintiff,                    )
                                   )
            vs.                    )                    NO. 3:17CV208-PPS /MGG
                                   )
LIPPERT COMPONENTS, INC. and       )
INNOVATIVE DESIGN SOLUTIONS, INC., )
                                   )
     Defendants.                   )
                                                      consolidated with
INNOVATIVE DESIGN SOLUTIONS, INC., )
                                   )
    Plaintiff,                     )
                                   )
           vs.                     )                    NO. 3:17CV327-PPS/MGG
                                   )
DAYS CORPORATION,                  )
                                   )
    Defendant.                     )

                                OPINION AND ORDER

       Our Local Patent Rule 3-1 requires the parties to exchange, fairly early on in the

litigation, preliminary infringement contentions and then preliminary invalidity

contentions. Each of these disclosures is required to include a chart identifying the

patent claims at issue, and providing certain information about what is alleged in terms

of patent infringement or invalidity. Under N.D. Ind. L.P.R. 3-1(e) governing

preliminary invalidity contentions, the chart is required to identify ”each item of prior

art that anticipates or renders each claim obvious,” and then provide additional
prescribed detail fleshing out the party’s position on anticipation or obviousness based

on the identified prior art.

       Later in the litigation, after claim construction, the parties are required by L.P.R.

5-1 to exchange final infringement contentions and final invalidity contentions. The

dispute now before the court concerns the fairness of Days Corporation’s final

invalidity contentions, with opponents Lippert Components and Innovative Design

Solutions invoking L.P.R. 5-1(b)(3)’s limitation on changes between the preliminary and

final versions. That provision (with my emphases in bold) reads:

       Amendments. If the final invalidity contentions identify additional prior
       art, the amendment must be supported by good cause (e.g., discovery of
       previously undiscovered information or an unanticipated claim-
       construction ruling) and the accused infringer must include a separate
       statement providing the specific grounds establishing good cause for the
       amendment.

The motion of Lippert and IDS is made under L.P.R. 5-1(b)(4), which allows that “[t]he

party asserting infringement may seek to exclude the amendment on grounds that good

cause does not exist.”

       The Federal Circuit defers to district courts “when interpreting and enforcing

local rules so as not to frustrate local attempts to manage patent cases according to

prescribed guidelines.” Howmedica Osteonics Corp. v. Zimmer, Inc., 822 F.3d at 1312, 1324

(Fed.Cir. 2016), quoting Genentech, Inc. v. Amgen, Inc., 289 F.3d 761, 774 (Fed.Cir. 2002).

The Federal Circuit sees local patent rules as “essentially a series of case management

orders that fall within a district court’s broad power to control its docket and enforce its

order,” and so reviews the application of local rules under an abuse of discretion
                                              2
standard. Keranos, LLC v. Silicon Storage Technology, Inc., 797 F.3d 1025, 1035 (Fed. Cir.

2015).

         Lippert and IDS seek to strike Days’ final invalidity contentions which introduce

four new prior art references, and no fewer than 39 new grounds of invalidity based on

that new prior art. Lippert claims that these new amendments are not supported by

“good cause” as L.P.R. 5-1(b)(3) requires. There’s a silly argument going on as to how

to count the number of new grounds (is it 39 or 42?), but there’s no argument that Days

has introduced four new prior art references.

         The principal argument in support of the motion is the insufficiency of Days’

statement of good cause. [DE 103-2 at 4.] The good cause statement included in Days’

final contentions is a entirely summary assertion that most of the court’s claim

constructions were “unanticipated,” without any justification for that conclusion or any

explanation of how the surprise claim constructions relate to the additional contentions

of invalidity.

         Lippert and IDS cite opinions from E.D. Texas, a popular patent district, with

what they characterize as an analogous local patent rule standard, holding that claim

construction is not “unanticipated” for the purpose of good cause just because it differs

from the party’s own proposed construction, or just because the court sided with the

opposing party’s claim construction. [DE 103 at 8-9.] See, e.g., IDB Ventures, LLC v.

Charlotte Russe Holdings, Inc., 360 F.Supp.3d 541, 549 (E.D. Tex. 2018). In opposition to

the motion, Days argues summarily that a number of my claim constructions were


                                              3
unanticipated because they were “rendered in favor of Lippert’s preferred constructions

and against Days.” [DE 105 at 11.] Days doesn’t say whole lot more than that. Instead,

it simply repeats it over an over again in the hopes that repetition will remedy the

perfunctory nature of the argument. [Id. at 12, 13, 16.]

       Local patent rules often expressly address amendment of contentions after the

Markman ruling, allowing them only with leave of court for “good cause.” Some, like

the Eastern District of Texas, think a foreseeable claim construction by the court does

not provide good cause, and the Federal Circuit has affirmed that approach under such

a local rule. See Parallel Networks, LLC v. Abercrombie & Fitch Co., 704 F.3d 958, 971(Fed.

Cir. 2013) (amendment properly disallowed where the “claim construction was hardly

unanticipated”). Others, like those of the District of New Jersey in Howmedica Ostenoics

Corp. v. Zimmer, Inc., 822 F.3d 1312, 1324 (Fed.Cir. 2016), and the Western District of

Washington in Allvoice Developments US, LLC v. Miscrosoft Corp., 612 Fed.Appx. 1009,

1015 (Fed. Cir. 2015)), provide that any claim construction different from that proposed

by the party seeking amendment is adequate cause.

       Unfortunately, the wording of our local rule merely states that an “unanticipated

claim construction ruling” can amount to good cause allowing for amendments of

contentions. But it does so without providing any meaningful guidance on what exactly

that means. In other words, when is something “unanticipated?”

       Days attempts to distinguish the Texas case law supporting the motion by

arguing that the local rules of the E.D.Tex. are not analogous to ours, but more


                                             4
complicated, with three different standards for amendment to invalidity contentions,

none of which is analogous to ours. [DE 105 at 16-17.] In reply, Lippert and IDS

identify what they consider the most analogous E.D.Tex. provision, governing the

ability to amend infringement contentions in light of claim construction, and point out

that under the case law construing it, a similar “unanticipated” standard applies, which

isn’t met simply because the court went with an opponent’s proposed construction.

[DE 106 at 9.]

       Days also points to language in its preliminary invalidity contentions “reserving

the right” to make changes to the contentions after claim construction. [DE 105 at 5, 7.]

That self-serving language cannot possibly modify the legal standard of “good cause”

imposed by the local patent rules. In a patent case, the Court of Federal Claims has said

as much: “It would be intolerable to case management if one party could simply

reserve to itself the right to change its substantive positions without cause.” Morpho

Trust USA, LLC v. United States, 132 Fed.Cl. 419, 421 (Ct. Fed. Claims 2017).

       Days argues that Lippert and IDS are not prejudiced by the new invalidity

contentions (1) because discovery doesn’t close until February 12, 2020 (after a recent

agreed extension granted by Judge Gotsch, the date is now April 17), (2) because Days’

reservations of rights put Lippert and IDS on notice that Days might amend its

contentions following the Markman ruling, and (3) because the amendments actually

removed one theory of invalidity (indefiniteness) in light of the court’s claim

construction. [DE 105 at 17-19.] Lippert responds that additional discovery doesn’t


                                            5
mitigate the work required for it and its expert “to try and comprehend 42 new

positions with respect to the claims at issue in a relatively short amount of time.” [DE

106 at 15.]

       The decisions and local rules of other districts cited above highlight that different

approaches can reasonably be taken as to when to allow amendments to contentions

following the claim construction decision. In some districts, the fact that the court

construed a claim as an opposing party advocated is enough to support amendment.

In other districts, that circumstance does not justify amendment, as the construction of a

claim in the manner advocated by an opponent is not considered to be unanticipated.

There is little precedent interpreting our local rule’s use of “unanticipated.” The only

reported case is Lippert Components Mfg., Inc. v. MOR/ryde International Inc., 2017 WL

6210884 (N.D. Ind. 2017), in which Judge Gotsch refers to a party “retain[ing] the right

to amend its invalidity contentions under Local Patent Rule 5-1(b)(3) after the Court

issues its claim construction order,” but also that “any such amendments must be

‘supported by good cause (e.g. discovery of previously undiscovered information or an

unanticipated claim-construction ruling).’” Id. at *1, quoting L.P.R. 5-1(b)(3).

       Against this background, I find the intended scope of the term “unanticipated

claim-construction ruling” in our local patent rule is less than clear, and I’m not

strongly persuaded by either side’s advocacy on that point in this case. In any event, I

have the authority under N.D. Ind. L.R. 1-1(b) not to apply a local rule in a particular

case “in the interest of justice,” and, ultimately, this is what drives my resolution of the


                                              6
motion before me. It is my strong conviction that the interest of justice is generally best

served by a robust exploration and presentation of the merits of litigation, and I don’t

like to see that stymied or foreclosed by an overly persnickety application of procedural

rules.

         I view the situation through a pragmatic lens. At oral argument, more than once

I pressed counsel for Lippert and IDS to explain any prejudice they would suffer if the

expanded invalidity contentions are permitted. Each time, counsel’s answer focused on

the compressed schedule they would have in which to conduct additional discovery

and work with their experts to respond to the amended contentions. I pointed out that

if the new contentions had been made in Day’s preliminary set of contentions, the same

amount of additional time and expense would presumably have been expended

already, so isn’t it simply a matter of earlier versus now? Furthermore, shortly before

oral argument on the motion to strike, Judge Gotsch granted the parties’ stipulation to

extend discovery deadlines by several months, starting with expert witness reports.

[DE 111.] As is often the case with matters essentially of case management, prejudice is

averted by simply allowing sufficient time for new developments to be reasonably

managed and responded to. For all these reasons, I am not persuaded to exclude the

amended invalidity contentions.

         ACCORDINGLY:

         Plaintiff Days Corporation’s Motion for Leave to File a Sur-Reply [DE 107] is

GRANTED.


                                              7
      Defendants Lippert Components, Inc. and Innovative Design Solutions, Inc.’s

Motion to Exclude Newly Cited Prior Art and Accompanying Grounds of Invalidity

Included in Plaintiff’s Final Infringement Contentions [DE 102] is DENIED.

      SO ORDERED this 17th day of December, 2019.

                                        /s/ Philip P. Simon
                                       UNITED STATES DISTRICT JUDGE




                                          8
